Alice Robie Resnick, J.,
dissenting. I would reverse the judgment of the court of appeals and remand this cause to the trial court. I believe that, under the standards of Civ.R. 56(C), appellants have succeeded in raising a jury question on their claim for medical damages. This case is distinguishable from Johnson v. Univ. Hosp. of Cleveland (1989), 44 Ohio St.3d 49, 540 N.E.2d 1370, in that this case does not involve a “normal, healthy child.” See id. at paragraph two of the syllabus.
Douglas and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.